         Case 1:17-cv-07374-DAB Document 55 Filed 07/18/19 Page 1 of 2




                                                 July 18
                                                      18,
                                                       8, 2019

BY ECF FILING
Hon. Deborah A. Batts
United States Courthouse
500 Pearl Street, Courtroom 2510
New York, New York 10007
                       10007--1312
                              1312

               Re:    L & Leung Leatherware Limited v. Collection XIIX Ltd. and
                      Lisa Nunziata
                           Nunziata,, 17 Civ. 7374 (DAB) (GWG
                                                         (GWG))

Dear Judge Batts
           Batts:

       We represent plaintiff Leung Leat
                                      Leatherware
                                          herware ((abbreviations
                                                    abbreviations used in our letter dated July 8,
2019 (ECF
      (ECF 54; the ““Leung
                     Leung Leatherware July 8 Letter”) setting forth Leung Leatherware’
                                                                                    Leatherware’ss
proposed basis for sum
                    summary
                        mary judgment are used herein and that letter iiss incorporated by
reference). We submit this letter in response to Defendants’ letter dated July 8, 2019 (ECF
reference).                                                                              (ECF 53;
“Defendants’ July 8 Letter”) setting forth the basis for their proposed motio
                                                                           motionn for summary
judgment.

        Leung Leatherware agrees with Defendants that there are no genuine issues of material
fact precluding summary judg
                         judgment,
                             ment, and respectfully submits that this case is ripe for summary
judgment. However, based on the undisputed material facts and applicable law  law,, Defendants’
proposed motion is without mer
                           merit.
                               it.

       First
       First,, Defendants seek leave to move for summary judgment on Leung Leatherware’s
fourth cause of action for conversion and sixth cause of action for monies had and received
against Nunziata
        Nunziata.. Both of these claims relate to Nunziata’s wrongdoing set for forth
                                                                                    th in Leung
Leatherware’s July 8 Letter, namely that Nun
                                         Nunziata
                                             ziata diverted $182,636.07 in checks made payable
to Leung Leatherware into a new bank account she improperly opened in Leung Leatherware’s
name -- without telling Leung Leatherware she was doing so aand    nd in fact writing to Leung
Leatherware that the monies were not received because the customers had financial problems
                                                                                   problems.

       Nunziata admits that she diverted the funds and therefore these claims are ripe for
sum
summary
     mary judgment -- in favor of Leung Le
                                         Leatherware.
                                           atherware. It is irrelevant as a legal matter whether
Nunziata used the funds to pay alleged debts on behalf of an entirely separate corporation
(Metamorphosis
(Metamorphosis),
               ), or used the money to pay her personal credit card bills – the monies belonged
to Leung Leatherware. Nunziata knew this, which is why she did not disclose her conduct and in
fact made misrepresentations to mask her wrongdoing.

        Further, Nunziata’s argument that her misconduct should be excused based on her
con
conclusory
    clusory allegations that Andrew Leung said he would be retiring or that Leung Leatherware
had stopped funding the US Operation not only fail to excuse her misappropriation of funds as a
legal matter, but also fail because the undisputed evidence is replete with Nunziata’s deposition
testimony admissions and written documents (including numerous Nunziata emails) wherein


                                                                                        {S2437929; 1}
         Case 1:17-cv-07374-DAB Document 55 Filed 07/18/19 Page 2 of 2



Nunziata concedes that Leung Leatherware was and would be continuing to conduct business
and that Nunziata knew this, and that Leung Leatherware was continuing to fund the US
Operation at the time (and after) Nunziata diverted the checks. See, e.g., Shabazz v. Pico, 994 F.
Supp. 460, 470 (S.D.N.Y. 1998) (Sotomayor, J.) (party cannot create a material issue of fact by
disputing her own prior sworn testimony and “under the case law of this Circuit, [a party’s
summary judgment] opposition papers may be properly disregarded based on [the party’s]
inconsistent and contradictory statements”); Inman v. City of New York, 2011 U.S. Dist. LEXIS
104232, *10 *(S.D.N.Y. September 13, 2011) (Batts, J.) (conclusory allegations insufficient, as
specific evidence is required – summary judgment is time “to put up or shut up”).

        Second, Defendants seek leave to move for summary judgment dismissing Leung
Leatherware’s fifth cause of action for Nunziata’s breach of her Agreement with Leung
Leatherware. Defendants seek summary judgment on the grounds that “L & Leung incorrectly
claims that Nunziata breached their agreement by seeking a new business partner, when in fact it
was L & Leung that failed to fulfill its obligations under the contract and directed Nunziata to
find new opportunities” (Defendants’ July 18 Letter at p. 2). Defendants misstate Leung
Leatherware’s breach of contract claim. As an initial matter, it is undisputed that it was
Nunziata who suggested finding a “finance partner” to provide financing to the U.S. operation,
and it is undisputed that Leung Leatherware believed she was doing so. That is not the basis of
Leung Leatherware’s breach of contract claim.

        Rather, Leung Leatherware’s breach of contract claim is based on Nunziata, while
continuously informing Leung Leatherware that she was looking for a “finance partner” to
finance their continuing business, surreptitiously taking orders first in the name of Haskell and
then in the name of Collection (instead of Leung Leatherware) without advising Leung
Leatherware – during the same time that Nunziata was contractually obligated to be acting for
Leung Leatherware. Indeed, during this time frame, Leung Leatherware indisputably continued
to fund the U.S. Operation and pay Nunziata and others their salaries. The breach of contract
claim is ripe for summary judgment, but in favor of Leung Leatherware.

        Third, Defendants seek leave to move for summary judgment on Nunziata’s first
counterclaim for breach of the Agreement based on Leung Leatherware purportedly (i) failing to
pay commissions to Nunziata, and (ii) failing to fund the US Operation. However, any alleged
obligation to pay commissions was excused as a matter of law by Nunziata’s multiple prior
material breaches set forth herein and in Leung Leatherware’s July 8 Letter. In addition,
Nunziata has not and cannot present specific evidence that the alleged commissions were earned.

      Further, nothing in the Agreement requires Leung Leatherware to fund the US Operation,
and in any event Leung Leatherware indisputably did so throughout the time period of
Nunziata’s misconduct, including up through the time she and Collection secretly
misappropriated Leung Leatherware’s customers, brands, employees and business and advised
Leung Leatherware’s customers that Leung Leatherware had merged with Collection.

                                             Respectfully submitted,
                                             /s/Gerry Silver, Esq.
                                             Direct line: 212-660-3096
                                             gsilver@sullivanlaw.com


                                                                                       {S2437929; 1}
